Exhibit 10.8 COMMUNITY TRUST BANCORP, INC. RESTRICTED STOCK AGREEMENT This Restricted Stock Agreement (“Agreement”), dated as of the day of , 20, by and between Community Trust Bancorp, Inc., a Kentucky corporation (“Company”), and (“Employee”), is made pursuant to the provisions of the Company’s 2006 Stock Ownership Incentive Plan (“Plan”).All terms used in this Agreement that are defined in the Plan shall have the same meanings given them in the Plan. Recitals: A.The Company has adopted the Plan to enhance the ability of the Company to attract and retain the services of qualified employees and to provide incentives for such persons to exert maximum efforts for the success of the Company. B.The Company and Employee desire to enter into this Agreement to set forth their understanding with respect to the issuance of shares of the Company’s Common Stock to Employee pursuant to the Plan. Agreement: Now, Therefore, the parties hereto agree as follows: 1.Award of Shares.Subject to the terms and conditions of the Plan and subject further to the terms and conditions set forth in this Agreement, on this date (“Grant Date”) the Company awards to Employee () shares of Common Stock of the Company (“Restricted Stock”). 2.Terms and Conditions.The award of Restricted Stock hereunder is subject to the following terms and conditions: 2.1Non-Transferability.Shares of Restricted Stock (or any right or interest in Restricted Stock) may not be sold, transferred, pledged, assigned or otherwise alienated or hypothecated until the Applicable Vesting Date (as defined in Section 2.2 below). Any sale, transfer, pledge or assignment, or any purported sale, transfer, pledge or assignment, of any Restricted Stock, or any right or interest therein, in violation of this Section 2.1 shall be null and void. 2.2Period of Restriction.Subject to earlier lapse of restrictions or forfeiture as hereinafter provided, 25% of the shares of Restricted Stock granted hereunder shall become nonrestricted and nonforfeitable on each anniversary of the Grant Date (“Applicable Vesting Date”) as shown below; provided, however, that Employee continues to serve as an Employee of the Company on such Applicable Vesting Date.The period beginning on the Grant Date and ending on the fourth anniversary of the Grant Date is referred to herein as the “Full Restriction Period.” Total % of Restricted Shares Vested
